ORDER
PER CURIAM.
Anthony Smith appeals from the judgment of the Circuit Court of Cape Girar-deau County denying, without an eviden-tiary hearing, his Rule 24.035 motion for post-conviction. We have reviewed the briefs of the parties, the legal file and the record on appeal. The judgment of the motion court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).